Citation Nr: 1208929	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  07-09 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen entitlement to service connection for coronary artery disease (CAD), to include as secondary to service-connected anxiety reaction. 

2.  Entitlement to service connection for CAD, to include as secondary to service-connected anxiety reaction. 

3.  Entitlement to service connection for diabetes mellitus, to include as secondary to CAD.

4.  Entitlement to service connection for hypothyroidism, to include as secondary to CAD.

(The claims for entitlement to an earlier effective date for the grant of service connection for tinnitus, entitlement to an initial compensable rating for hearing loss, and entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) are addressed in a separate decision of the Board.)
REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1956 to November 1958.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO in June 2007.  A transcript of the hearing is of record.  Although the Veteran also testified at a hearing before a different VLJ at the RO in March 2009, none of the testimony pertained to the claims addressed in this decision.  Accordingly, the Board has complied with 38 C.F.R. § 20.707 (2011) by ensuring that the only VLJ who conducted a hearing is participating in the final determination of the claims. 

In January 2008, the Board remanded the case for further action by the originating agency.  The case has returned to the Board for further appellate action.

In February 2011 and January 2012, after the most recent adjudication of the claims by the Agency of Original Jurisdiction (AOJ), the Veteran submitted evidence pertinent to the claims on appeal.  This evidence was accompanied by a waiver of AOJ consideration.  Thus, the Board will consider the claims on the merits.  See 38 C.F.R. § 20.1304 (2011).

In January 2012, the Veteran filed a new claim for entitlement to an increased rating for bilateral hearing loss.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The claim for service connection for CAD was initially denied in an unappealed December 2001 rating decision.  

2.  The evidence received since the December 2001 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

3.  CAD was not incurred during service or until many years after discharge and is not etiologically related to active duty service or a service-connected disability.

4.  Diabetes mellitus was not incurred during service or until many years after discharge and is not etiologically related to active duty service or a service-connected disability.

5.  Hypothyroidism was not incurred during service or until many years after discharge and is not etiologically related to active duty service or a service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen service connection for CAD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  CAD was not incurred or aggravated by active duty service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310. 

3.  Diabetes mellitus was not incurred or aggravated by active duty service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310. 

4.  Hypothyroidism was not incurred or aggravated by active duty service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The Veteran's claim for entitlement to service connection for CAD, to include as secondary to service-connected anxiety reaction, was initially denied in a December 2001 rating decision.  The RO found that the evidence did not establish the disability was incurred in or caused by active duty service or service-connected anxiety reaction.  The Veteran did not appeal the December 2001 denial of the claim and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).
A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence received since the December 2001 rating decisions includes several news articles describing studies that identified possible associations between anxiety, stress, and cardiovascular disorders.  This evidence is new as it was not previously considered and is also material as it relates to a previously unestablished fact-a possible link between the Veteran's service-connected anxiety reaction and CAD.  New and material evidence has therefore been received and reopening of the claims for entitlement to service connection for CAD is warranted.  


Reopened Claim Service Connection for CAD

Initially, the Board notes that the RO considered the claim on a de novo basis in the June 2006 statement of the case (SOC). Therefore, the Board may proceed with de novo consideration without harm to the Veteran's appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran contends that service connection is warranted for CAD as it was incurred secondary to service-connected anxiety reaction.  During the June 2007 hearing, he testified that he underwent a coronary bypass in 1995 and was told by his treating physicians that his heart problems were due to stress and anxiety.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  

Turning first to whether service connection is warranted on a secondary basis, the record clearly establishes the presence of a current disability.  In February 1995, the Veteran was admitted to a private hospital with complaints of severe chest pain.  A myocardial infarction was ruled out with serial enzymes and an EKG and a cardiac catheterization was performed.  A few days later, the Veteran was transferred to another private medical facility where an urgent coronary bypass grafting was performed to treat severe triple vessel CAD.  The Veteran has continued to undergo treatment for CAD from 1995 to the present day, and was diagnosed with CAD status post coronary artery bypass graft upon VA examination in June 2005.  

Although the record establishes that the Veteran has a current cardiac disability, the weight of the evidence does not establish that the disability was caused or aggravated by the Veteran's service-connected anxiety reaction.  In support of his claim, the Veteran has submitted copies of news articles and studies that have recently indicated a relationship may exist between stress, anxiety and cardiovascular diseases.  In addition, in a September 2008 statement, the Veteran's then-representative argued that VA had acknowledged a relationship between posttraumatic stress disorder (PTSD) and health problems, including cardiovascular disease, in a VA fact sheet.  The Board notes that the Veteran is not service-connected for PTSD, but PTSD is classified as an anxiety disorder according to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2011).
Weighing against the Veteran's claim for secondary service connection are the opinions of VA experts in cardiology and psychiatry.  In a February 2011 statement, a VA cardiologist opined that the Veteran's CAD was less likely as not caused or aggravated by his anxiety condition.  The cardiologist noted that at the time of the Veteran's admission to the hospital in 1995, he did not have hypertension which is the most frequently cited association between PTSD and cardiovascular problems.  The cardiologist also pointed out the Veteran's other risk factors for heart problems including a 44 year history of smoking.  Similarly, in August 2011 and October 2011 statements, a VA psychiatrist found that the Veteran's CAD was not caused or aggravated by the service-connected anxiety reaction.  The VA psychiatrist initially noted in August 2011 that stress and anxiety did not cause the Veteran's CAD as they are not involved in the pathogenic development or antecedents of such diseases.  The psychiatrist noted that stress and anxiety can sometimes aggravate symptoms of heart-related illnesses, but in an October 2011 addendum opinion clarified that the Veteran's psychological symptoms did not materially contribute to his cardiac issues.  The Veteran's stress had not resulted in a measurable effect on his symptoms of CAD including ejection fraction, angina, or dyspnea, and while they could affect perceived fatigue associated with psychological symptoms, there was probably no effect on fatigue of a cardiac origin. 

The Board has considered the evidence submitted by the Veteran in support of his claim, but finds that the medical opinions of the VA experts in cardiology and psychiatry outweigh the news articles, studies, and lay argument in favor of the claim.  The articles submitted by the Veteran only discuss the possibility of an association between stress, anxiety, and heart problems, and note that such a relationship is not well understood.  Similarly, two scientific studies submitted by the Veteran in January 2012 merely conclude that patients with anxiety disorders experienced a high risk of CAD and major adverse cardiac events.  Neither study went so far as to find a causal link between the anxiety and heart disorders, and both clearly stated that additional research was needed.  

A VA examiner who reviewed the claims file in October 2005 and also provided an opinion against the Veteran's claim, noted that while there are a few medical studies that might suggest a relationship between CAD and anxiety, there are many others that conflict with these findings.  In contrast to the speculative articles and general scientific studies submitted by the Veteran, the VA experts provided competent medical opinions against the claim that were based on a complete review of the claims file and included well-reasoned rationales with specific reference to the evidence of record.  The Board has therefore afforded them significant probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

The Veteran's representative has specifically argued that the scientific studies added to the record in January 2012 refute the October 2011 opinion of the VA psychiatrist that the Veteran's psychologic symptoms do not materially contribute to the Veteran's cardiac issues.  The Board finds that the opinion of the VA psychiatric is not outweighed-as noted above, the studies submitted by the Veteran stand only for the general proposition that anxiety can increase a patient's risk for cardiovascular disease and major adverse cardiac events, with or without other factors such as a smoking history.  The October 2011 medical opinion of the VA psychiatrist was rendered after review of the Veteran's specific medical records and with consideration of the Veteran's unique cardiac and psychiatric history.  Although the articles submitted by the Veteran identify increased risk for heart problems due to anxiety in the general population, the Board cannot find that they outweigh a probative medical opinion that was rendered following a review of the accurate facts that pertain to this specific claimant.  

The Veteran also testified in June 2007 that the private physicians who treated his CAD in 1995 told him his heart problems were due to stress.  However, review of the medical records from this period are devoid of any such medical opinions.  The Veteran was provided a social work consultation during his 1995 hospitalization, but denied a history of depression at that time and stated that his only stressor was financial and regarded how he would support himself after his surgeries.  The social worker found that there was no need for further clinical psychiatric treatment.  The Board has also considered the testimony of the Veteran linking his CAD to service-connected anxiety, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of the cardiac disability simply cannot be accepted as competent evidence and is clearly outweighed by the medical opinions against the claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006). 

As the evidence does not establish that the Veteran's CAD was caused or aggravated by a service-connected anxiety reaction, service connection on a secondary basis is denied. 

Turning to whether service connection is warranted on a direct basis, the Veteran has not contended that he experienced any cardiac symptoms during military service.  His service records are negative for evidence of a heart disability and there is no documentation of any cardiac abnormalities during service or for decades thereafter.  In addition, the record does not demonstrate the presence of a nexus between the Veteran's current CAD and any incident of active duty service.  The only medical opinions of record addressing a possible connection between the Veteran's CAD and service are those of June 2005 and October 2005 VA examiners, who provided opinions against direct service connection. 

In sum, the post-service evidence of record shows that the first evidence of the Veteran's claimed disability was many years after his separation from active duty.  In addition, the competent medical evidence does not establish that the Veteran's CAD was incurred secondary to the service-connected anxiety reaction or active service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and a service-connected disability or active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).



Service Connection for Diabetes and Hypothyroidism

The Veteran contends that service connection is warranted for diabetes mellitus and hypothyroidism as they were incurred secondary to his heart problems and bypass surgery in March 1995.  As discussed above, the Board has determined that service connection is not warranted for CAD, therefore service connection for diabetes and hypothyroidism as secondary to this disability is not possible.  See 38 C.F.R. § 3.310 (2011).

The Veteran was diagnosed with diabetes mellitus and hypothyroidism in March 1995 while undergoing treatment and surgery for CAD.  Hospital records from Lehigh Valley Hospital Center in March 1995 note findings of new onset diabetes mellitus at the time of admission and hypothyroidism during the course of treatment.  The Veteran's private physicians also found that the Veteran had a family history of diabetes mellitus from his mother.  He has continued to undergo treatment for diabetes and hypothyroidism throughout the claims period, and the record clearly demonstrates the presence of a current disability. 

Although the first element of service connection is present in this case, the Board finds that the evidence does not establish a nexus between the Veteran's diabetes mellitus, hypothyroidism, and active duty service or a service-connected disability.  Service treatment records are entirely negative for any evidence of diabetes or hypothyroidism, and there are no findings associated with the disabilities until March 1995, more than 25 years after the Veteran's separation from active duty.  As such, there is no evidence of diabetes within a year after the Veteran's discharge from service to allow for service connection on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.   Furthermore, there is no competent evidence of a link between the Veteran's diabetes or hypothyroidism and service or a service-connected disability.  A VA examiner who reviewed the claims file in October 2005 opined that the Veteran's diabetes and hypothyroidism were not associated with service-connected anxiety, and the Veteran has not submitted any competent evidence in support of his claim or alleged a link between his claimed disabilities and active duty or a service-connected condition.  

As the record does not establish a nexus between the Veteran's diabetes mellitus, hypothyroidism, and active duty service or a service-connected disability, service connection on a direct and secondary basis is denied.  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) with respect to the claims for service connection on a direct and secondary basis was furnished to the Veteran in a September 2005 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in a June 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court of Appeals for Veterans Claims (Court) has held that, in claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In a May 2008 letter, the Veteran was provided notice of the criteria necessary for reopening a previously denied claim.  In addition, he was informed of the reason for his prior denial of service connection for CAD.  VA has therefore substantially fulfilled its specific duties to notify with regard the veteran's claim to reopen.  

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice, including notice that complied with the Court's decisions in Dingess and Kent, was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in the September 2008 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, private medical records, and records from the Social Security Administration (SSA).  Additionally, the Veteran was provided proper VA examinations and medical opinions in response to his claim for service connection for CAD.  While the Veteran submitted additional scientific studies in January 2012 after medical opinions were provided by several VA examiners and medical specialists, the Board finds that additional medical opinions are not required by the duty to assist.  The new studies submitted by the Veteran are redundant of articles and studies already of record at the time of the previous medical opinions in that they speak only to an increased risk of heart problems in patients with anxiety disorders.  Similar articles and studies were considered by the VA experts prior to the rendering of their medical opinions and were directly addressed in the bases for the stated opinions.  Therefore, additional medical opinions are not necessary and would serve to further delay the claim.  

The Board acknowledges that the Veteran has not been afforded VA examinations or medical opinions in response to his claims for service connection for diabetes and hypothyroidism on a direct basis, but has determined that no such examinations or opinions are required.  The record does not contain any competent evidence of an association between the Veteran's diabetes and hypothyroidism and active service, and the Veteran has not alleged that such a link exists.  Furthermore, while the Veteran submitted evidence of a possible link between hypothyroidism and heart disabilities, service connection for CAD has been denied and service connection on a secondary basis for hypothyroidism is not possible in this case.  Thus, a VA examination or medical opinion is not required by the duty to assist.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board also finds that VA has complied with the January 2008 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remand, the Veteran was provided notice that complied with the Court's decision in Kent and records of VA treatment dating from the period beginning in December 2007 were associated with the claims file.  The case was then readjudicated in September 2008.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

New and material evidence having been submitted, the claim to reopen entitlement to service connection for CAD, to include as secondary to service-connected anxiety reaction, is granted. 

Entitlement to service connection for CAD, to include as secondary to service-connected anxiety reaction, is denied. 

Entitlement to service connection for diabetes mellitus, to include as secondary to CAD, is denied.

Entitlement to service connection for hypothyroidism, to include as secondary to CAD, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


